Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed October 5, 2020.
The earliest effective filing date of this AIA  application is seen as October 4, 2019, the date of the earliest priority application (United States provisional patent application serial number 62/910,933) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as October 5, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims originally filed October 5, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of April 7, 2021.
Claims 1-21 are currently pending.
No claims have been cancelled.

Claims 1-21 are currently outstanding and subject to examination.
This is a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-14, drawn to a three-dimensional (3-D) integrated optical phase array (OPA) chip device, classified in CPC group G02B 27, subgroup 0087.
B.	Claims 15-18, drawn to a two-dimensional sparse optical phase array, classified in CPC group G02B 6, subgroup 2932.
C.	Claims 19-21, drawn to a three-dimensional (3-D) integrated optical phase array (OPA) chip device, classified in CPC group G02F1, subgroup 2955.
No claims link the inventions.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Inventions A-C are directed to related optical systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different constructions and apparent applications. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of the different inventions are directed to different elements not present in the other inventions. For example, invention A has input/output ports not present or required in the other inventions.
I.	Invention A is directed to OPA chiplet ports not present in Inventions B and C.
II.	Invention B is directed to waveguide routers not present in Inventions A and C.
III.	Invention C is directed to a silicon substrate can be used to fabricate CMOS electronics not present in Inventions A and B.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different fields of search (e.g., searching different CPC groups/subgroups or electronic resources, or employing different search strategies or search queries, see MPEP § 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over 
Examiner has taken substantial steps in examination of the claims and in review of both the specification as originally filed and the claims currently pending in order to formulate this restriction requirement. Consequently, claim amendments attempting to circumvent the present restriction requirement may not be entered under 37 C.F.R. § 1.115(b)(2) and MPEP § 714.19(P). Under MPEP § 821.03, claims for a different invention added after an office action may be restricted to "the claims to the invention as previously claimed if the amendment is entered" per 37 C.F.R. § 1.145.
Any new or amended claims that are not readable on an elected species or that unduly interfere with the preparation of an office action (MPEP § 714.01(e)(IV)(B), 714.19(P), 37 CFR 1.115(b)(2); now that the claims have been preliminarily evaluated) are subject to withdrawal upon examiner discretion. Claims amended to add restricted subject matter to elected claims are subject to withdrawal by examiner discretion under the same authority.
No telephone call was made seeking oral election by Applicant’s counsel due to the late hour of the restriction. MPEP § 812.01.

Conclusion
Applicant’s publication US 20210103199 A1 of April 8, 2021 is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 18, 2022